  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, EASTERN DIVISION


BRADLEY WAYNE STOKES,                 )
                                      )
        Petitioner,                   )
                                      )            CIVIL ACTION NO.
        v.                            )              3:19cv634-MHT
                                      )                   (WO)
UNITED STATES OF AMERICA,             )
                                      )
        Respondent.                   )

                                   OPINION

      Pursuant to 28 U.S.C. § 2255, petitioner filed this

habeas-corpus case.            This lawsuit is now before the

court        on   the   recommendation       of     the    United    States

Magistrate        Judge    that    the     habeas-corpus        request    be

dismissed because the required permission has not been

obtained from the Eleventh Circuit Court of Appeals.

Also before the court is petitioner's response to the

recommendation, in which he includes an application to

the   appeals       court    for     leave    to    file    a   second     or

successive petition which he appears to have filed with

the appeals court on September 16, 2019.                         The court

construes         the     response    as     an     objection       to    the
recommendation.         After    an   independent     and    de    novo

review    of   the   record,    the   court    concludes    that    the

objection      should   be     overruled      and   the    magistrate

judge’s     recommendation      adopted.        (However,    if     the

appeals court grants petitioner’s application, he may

file a new § 2255 petition with this court.)

    An appropriate judgment will be entered.

    DONE, this the 4th day of October, 2019.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
